UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

DEC 1 5 201‘;

Clerk, US. District & Bankruptcy

 
    
  
   
    
 

UNITED STATES OF AMERICA,

Plamtlff’ Courts for the District of Columbia
V- Criminal Action No. 13—330 (JDB)
PAUL MOORE,

Defendant.

MEMORANDUM OPINION

Plainclothes police ofﬁcers approached defendant Paul Moore while he stood outside
drinking in “Simple City,” a public housing project in Washington, DC. Moore (maybe seeing
the ofﬁcers, maybe not) ran away. But he did not make it very far. The police chased him,
picked up a gun that fell from his waistband when he went over a fence, caught him, and
searched him, ﬁnding nineteen plastic baggies of crack cocaine and ﬁve ecstasy pills. Now, on
the eve of his trial for, among other things, being a felon in possession of a ﬁrearm and
possession with intent to distribute cocaine base, Moore hopes to keep this physical evidence
from the jury. The government opposes Moore’s motion and has ﬁled two of its own: one
seeking to admit evidence of Moore’s prior crimes for purposes of proving his intent, knowledge,
absence of mistake, etc.; and another seeking to admit similar evidence for purposes of
impeaching him should he choose to testify at trial. Upon consideration of the parties’ ﬁlings,1

the arguments presented at a motions hearing held on November 14, 2014, and the applicable

1 m Gov’t’s Mot. to Admit Dcf.’s Prior Convictions [ECF N0. 9] (“Gov’t’s 609 Mot”); Def.’s Opp’n to
Gov’t’s 609 Mot. [ECF N0. 15] (“Def.‘s 609 Opp’n”); Gov’t’s Supplemental Mot. to Gov’t’s 609 Mot. [ECF No.
33] (“Gov’t’s 609 Supplemental Mot”); Gov’t’s Mot. to Admit Def.’s Other Crimes Evid. [ECF No. 10] (“Gov’t’s
404(b) Mot”); Def.’s Opp’n to Gov’t’s 404(b) Mot. [ECF N0. 14] (“Deﬁ’s 404(b) Opp’n”); Def.’s Mot. to Suppress
Tangible Evid. [ECF No. 25] (“Def.’s Mot”); Gov’t’s Opp’n to Def.’s Mot. [ECF N0. 32] (“Gov’t’s Opp’n”).

l

I

 

 

 

 

 

7—10, and one stemming from a more recent incident involving a forged check, ﬂ Gov’t’s 609
Supplemental Mot. at 1. All of these convictions pass the Rule 609 test(s).

To begin with, each of the government’s proposed prior convictions is a felony, and one
is both a felony and a crime involving false statements. A look at Moore’s criminal record
substantiates this point: a conviction for possession with intent to distribute cocaine (a felony),
$5: DC. Code § 48-904.01(a); a conviction for possession with intent to distribute ecstasy (a
felony), sﬁ i_d_.; a conviction for armed robbery (a felony), & Md. Code, Crim. Law, § 3-403; a
conviction for use ofa handgun during the commission ofa crime of violence (a felony),9 sg: i_d_.
§ 4-204; a conviction for unlawful possession of a firearm with an obliterated serial number (a
felony), s_e§ 18 U.S.C. § 922(k); and a conviction for attempted uttering (a felony), ge_e DC.
Code § 22—3242(c). Moreover, when Moore pled guilty to his uttering offense, he admitted to
“attempt[ing] to . . . certify . . . a My made and altered check.” Ex. 1 to Gov’t’s 609
Supplemental Mot. [ECF No. 33—1] at 1 (emphasis added). Other courts have held that such
“uttering” convictions fall under the false-statement umbrella. E United States v. Magoti, 352
F. App’x 981, 985 (6th Cir. 2009); United States v. Tracy, 3'6 F.3d 187, 192 (lst Cir. 1994). And
this Circuit seems to agree. SQ United States v. Coats, 652 F.2d 1002, 1003 (DC. Cir. 1991)
(suggesting that “uttering” is “a crime involving ‘dishonesty or false statement’”).

None of these prior convictions implicates Rule 609’s ten-years—or-more caveat. This is
obvious for several of Moore’s prior convictions: his 2008 convictions for possession with intent
to distribute cocaine and ecstasy are not yet ten years old, nor is his 2014 attempted-uttering

conviction. But Moore’s other convictions require a bit more explanation. In June and

 

9 Maryland actually considers this crime a “misdemeanor,” but it is punishable by “not less than 5 years and
not exceeding 20 years” ofimprisonment. Md. Code, Crim. Law, § 4-204(c)(1)(i). Thus, whatever Maryland might
call this offense, it is a “felony” within the federal deﬁnition of the word. $9 18 U.S.C. § 3559(a) (classifying
offenses based on “maximum [authorized] term of imprisonment”).

13

 

'1'!

 

 

 

 

 

___-'I

 

 

——:—_—_——_—_—:d

 

 

.1 |.\al|